EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
This Office Action is responsive to the AFCP 2.0 filed 13 January 2022.  Claims 5, 6, 8-15 and 17-34 are now pending.  The Examiner acknowledges the amendments to claims 5, 9, 18, 26 and 28-31.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows: 

IN THE CLAIMS:

At line 2 of claim 18, “a hormone therapy agent” has been changed to –the hormone therapy agent--.  
At line 2 of claim 20, “a user” has been changed to –the user--.
At line 2 of claim 21, “a user” has been changed to –the user--.

Reasons for Allowance
Claims 5, 6, 8-15 and 17-34 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 5, 6, 8-15 and 17-34, while the prior art teaches a method of treating stress urinary 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791